--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.8

CONDOR ENERGY TECHNOLOGY LLC
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
This MEMBERSHIP INTEREST PURCHASE AGREEMENT dated as of February 19, 2015 (this
“Agreement”), by and between Pacific Energy Development Corp., a Nevada
corporation (the “Seller”), and MIE Jurassic Energy Corporation, a corporation
existing under the laws of the Cayman Islands (the “Buyer”).
 
W I T N E S S E T H :
 
WHEREAS, Seller is the owner of 20% of the Class A Interests in Condor Energy
Technology LLC (“Condor”), and Buyer is the owner of 80% of the Class A
Interests in Condor, which together constitute 100% of the ownership interest in
Condor;
 
WHEREAS, in order to induce the Buyer to partially pay-down, extend the maturity
date of, and restructure certain debt obligations owed by Seller to Buyer (the
“Debt Restructuring”), and in consideration thereof, the Seller has agreed to
execute and deliver this Agreement;
 
WHEREAS, the Seller has agreed to convey to the Buyer all of its right, title
and interest in the Class A Interests held by the Seller in Condor, which
represents twenty percent (20%) of the total issued and outstanding limited
liability company interests issued by Condor (the “Purchased Units”), upon the
terms and subject to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto do hereby agree as follows:
 
1.    Purchase and Sale.
 
1.1.           Purchase and Sale of Purchased Units.  Subject to the terms and
conditions set forth in this Agreement and in reliance upon the representations,
warranties, covenants and conditions herein contained, on the Closing Date
(as hereinafter defined in Section 10), but effective as of 7:00 a.m. Mountain
Time, January 1, 2015 (the “Effective Time”), the Seller shall sell, convey,
assign, transfer and deliver to the Buyer and the Buyer shall purchase, the
Purchased Units, free and clear of any and all liens, adverse claims, options,
security interests, restrictions, pledges, mortgages, charges, encumbrances and
third party rights of any kind or nature whatsoever, whether arising by
Contract, operation of law or otherwise (collectively, “Liens”).  For purposes
of this Agreement, i) “Contracts”, when described as being those of or
applicable to any Person, shall mean any and all contracts, agreements,
commitments, arrangements or other undertakings, whether formal or informal,
written or oral, including any amendment and other modifications thereto, to
which such Person is a party or by which such Person or its properties or assets
is subject or bound, and ii) “Person” shall mean any individual, sole
proprietorship, joint venture, partnership, corporation, limited liability
company, association, joint stock company, unincorporated organization,
cooperative, trust, estate, government entity or authority (including any
branch, subdivision or agency thereof), administrative or regulatory authority,
or any other entity of any kind or nature whatsoever.
 

 
1

--------------------------------------------------------------------------------

 

2.    Consideration.  The Debt Restructuring shall be deemed to be consideration
for the sale, transfer, conveyance and delivery of the Purchased Units by the
Seller to the Buyer.
 
3.    Representations and Warranties of the Seller.  Except as set forth in the
Seller’s Disclosure Schedules, Seller represents and warrants to the Buyer as
follows:
 
3.1           Capitalization.  To Seller’s knowledge, Condor has not granted to
any Person any option or any right or privilege capable of becoming an agreement
or option, for the purchase, subscription, allotment or issue of any unissued
interests, units or other securities (including convertible securities, warrants
or convertible obligations of any nature) of Condor.


3.2           Subsidiaries.  Condor does not have any subsidiaries.


3.3           Legal Proceedings.  No claim, action, suit, arbitration, inquiry,
litigation or investigation or other proceeding is pending, or to Seller’s
knowledge, threatened against, Condor that seeks a writ, judgment, order or
decree restraining, enjoining or otherwise prohibiting or making illegal any of
the transactions contemplated by this Agreement.


3.4           Financial Statements.  Seller has provided copies of the unaudited
financial statements of Condor as of December 31, 2014, which were prepared
based on the books and records of Condor and in accordance with GAAP.  To
Seller’s knowledge, there are no outstanding guarantees or other credit support
issued by or for the benefit of Condor.


3.5           Taxes.  All tax returns of Condor that are required to be filed on
or before the Closing Date have been or will have been duly and timely filed
(taking into account any extension of time to file granted or obtained) in the
manner prescribed by law and all such tax returns are complete and correct in
all material respects.  All taxes that are shown to be due on such tax returns
and all other taxes whether or not shown as due on such tax returns (including
estimated tax payments) that are due and owing by Condor have been or will have
been timely paid in full or have been or will be adequately reserved. There are
no pending or active audits or legal proceedings involving tax matters or
threatened audits or proposed deficiencies or other claims for unpaid Taxes of
Condor. There are no liens for taxes upon any of the assets of Condor except
liens for current taxes not yet due and payable. Condor has not received a
notice of an audit by any taxing authority in respect of taxes that may be
payable in respect of Condor. There are no waivers or extensions of any
applicable statute of limitations for the assessment or collection of taxes of
Condor that are currently in effect. All taxes that Condor is required to
withhold have been duly withheld, and to the extent required, have been paid to
the proper taxing authority on a timely basis. Condor has not received any
written notice from any taxing authority in a jurisdiction where it has not
filed tax returns that Condor may be subject to taxation in that
jurisdiction.  Condor is classified as a partnership for federal income tax
purposes. Seller shall remain liable for any taxes due relating to the Purchased
Units for calendar year 2014 and prior years, and shall indemnify and hold Buyer
harmless from same.

 
2

--------------------------------------------------------------------------------

 

3.6           Contracts.  To Seller’s knowledge, all of the Contracts to which
Condor is a party are for the benefit of the business of Condor and have been
entered into pursuant to the terms of the Condor Operating Agreement (as defined
below).


3.7           Reserved.


3.8           Reserved.


3.9           Insurance.  To Seller’s knowledge, Schedule 3.9 sets forth all of
Condor’s insurance policies that will continue in effect after the Closing Date.


3.10         Employees and Labor Matters.  To Seller’s knowledge, Schedule 3.10
sets forth the identity and employment dates of Condor’s only employee since its
inception.


3.11         Employee Benefits.  Condor does not sponsor, maintain or contribute
to any Benefit Plan.  With respect to any “employee benefit plan,” within the
meaning of Section 3(2) of ERISA that is subject to Title IV of ERISA, that is
sponsored, maintained or contributed to, or has been sponsored, maintained or
contributed to within six years prior to the date of this Agreement, by Condor,
Seller or any ERISA Affiliate (as hereinafter defined), (a) no withdrawal
liability, within the meaning of Section 4201 of ERISA, has been incurred, which
withdrawal liability has not been satisfied, (b) no liability to the Pension
Benefit Guaranty Corporation has been incurred by any such entity, which
liability has not been satisfied, (c) all contributions (including installments)
to such plan required by Section 302 of ERISA and Section 412 of the Code have
been timely made and (d) no condition exists or event or transaction has
occurred with respect to any such plan which would reasonably be expected to
result in Condor incurring any material liability, fine or penalty under ERISA
or to the Pension Benefit Guaranty Corporation for which a reserve or accrual
has not been established.  As used in this Agreement, “ERISA Affiliate” means
any Person treated as a single employer with Condor pursuant to Section 414(b),
(c), (m) or (o) of the Code or Section 4001(b) of ERISA.


3.12           The Purchased Units.  The Purchased Units have been duly and
validly issued to the Seller and are fully paid and nonassessable and are
legally and beneficially owned by the Seller, free and clear of all Liens.


3.13           No Other Debt.  Other than the specific indebtedness described in
Section 8 of this Agreement, there is no other indebtedness by and between
Condor, on the one hand, and Seller or any of its affiliates, on the other hand,
whether evidenced in writing or otherwise, recorded on balance sheet or not.


3.14           Absence of Material Adverse Effect.  Since the Effective Time,
through the Closing Date, there has not occurred any change in the business of
Condor, individually or in the aggregate, that has or could reasonably be
expected to have a material adverse effect on the business, financial condition
or prospects of Condor, taken as a whole.

 
3

--------------------------------------------------------------------------------

 
 
4.    Representation and Warranty of the Buyer.  The Buyer represents and
warrants to the Seller that the Buyer understands that the Purchased Units have
not been registered under the Securities Act of 1933, as amended (the “Act”),
and that the Purchased Units may not be sold, transferred or otherwise disposed
of, without registration under the Act and any other applicable state securities
laws (“Other Securities Laws”), or pursuant to an exemption therefrom.  The
Buyer is an “accredited investor” within the meaning of Rule 501(a) of
Regulation D promulgated under the Act.  The Buyer has substantial experience in
evaluating investments such as the Purchased Units and is capable of evaluating
the merits and risks of an investment in the Purchased Units.  The Buyer is
acquiring the Purchased Units for its own account for investment and not with a
view to the resale or distribution of any part thereof within the meaning of the
Act or any Other Securities Laws.
 
5.    Condor Operating Agreement, Members, Managers and Officers.  Effective
immediately upon the Closing, (i) Seller shall cease to be a Member of Condor
(as defined in the Operating Agreement, (ii) Mr. Frank C. Ingriselli shall
resign as a Manager and from all executive offices of Condor, and (iii) all
other employees of the Seller who were previously appointed to executive offices
of Condor shall resign from all such offices, including, but not limited to, Mr.
Clark R. Moore, Mr. Michael Peterson, Mr. Jamie Tseng, and Mr. Gregory
Overholtzer.
 
6.    Books and Records; Transition Assistance.  As soon as practicable
following the Closing, the Seller shall deliver to the Buyer all books and
records related to Condor.  Upon the request of the Buyer, and for a period of
up to six (6) months following the Closing Date (terminable upon fifteen (15)
days’ prior written notice from the Buyer to the Seller), or such longer period
as may be agreed upon by the Buyer and the Seller, the Seller shall continue to
assist with Condor’s accounting and audits and perform joint interest billing
accounting on behalf of Condor for a monthly fee of $55,000 for January, 2015,
$0 for February, 2015, $10,000 for March, 2015 and $30,000 per month thereafter,
pro-rated for partial months.  In addition, Seller agrees to reasonably assist
the Buyer, without any fee or charge, in the orderly transfer of the operational
management, finance and accounting matters involving Condor to the Buyer, and
with any questions Buyer may have in assuming such responsibilities for a
reasonable time thereafter.
 
7.    Reserved.
 
8.    Cancellation of Indebtedness.  Effective immediately upon the Closing and
as part of the consideration for the Debt Restructuring, any and all principal,
accrued interest, intercompany receivables and amounts due, and other fees,
reimbursements and expenses due and owing:  (i) by Condor to the Seller under
that certain Promissory Note, dated February 14, 2013, by and between Condor and
the Seller, with a current principal amount of approximately $6,979,001.57 (the
“Condor-PEDCO Note”); (ii) by the Seller to Condor with respect to the Seller’s
working interest in wells operated by Condor that are held by the Seller outside
of Condor and due and owing to Condor by Seller as a working interest owner in
such wells under joint operating agreements related to such wells, equal to
approximately $1,853,424.31; (iii) by Pacific Energy Development MSL LLC (“PEDCO
MSL”), a partially-owned subsidiary of PEDEVCO, to Condor in connection with
that certain acquisition of interests in the State of Kansas by PEDCO MSL in
March 2013, equal to approximately $150,251.33; and (iv) by the Seller to Condor
pursuant to the Operating Agreement or any other joint operating agreement to
which the Seller and Condor are parties, shall be released, forgiven, fully
satisfied and no longer due or owing by any of such parties, and the
Condor-PEDCO Note shall be cancelled and terminated with no further force or
effect.
 

 
4

--------------------------------------------------------------------------------

 

9.    Cooperation/Further Assurances.  From and after the date hereof, each of
the parties hereto hereby agrees:  iii) to fully cooperate with the other party
hereto in preparing and filing any notices, applications, reports and other
instruments and documents and iv) to execute, acknowledge, deliver, file and/or
record, or cause such other parties to the extent permitted by law to execute,
acknowledge, deliver, file and/or record such other documents, which may be
required by this Agreement or which are desirable in the reasonable opinion of
any of the parties hereto, or their respective legal counsel, to consummate the
transactions contemplated by this Agreement.
 
10.    The Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) will take place at 10:00 A.M. (California time) at the
offices of the Seller on the date hereof, or at such other time, place and date
as the Buyer and the Seller shall mutually agree in writing.  The date upon
which the Closing occurs is referred to herein as the “Closing Date”.
 
10.1.           Conditions Precedent.  The obligation of the Buyer to consummate
the transactions contemplated hereby is subject to the satisfaction or waiver by
the Buyer, on or before the Closing, of the following conditions precedent:
 
(a)           No preliminary or permanent injunction or other order shall have
been issued by any court or by any governmental or regulatory agency, body or
authority and remain in effect at the Closing Date which prohibits, and no
preliminary or permanent injunction or other order shall be pending or
threatened which would prohibit, the consummation of the transactions
contemplated by the Transaction Documents or which has or would have the effect
of making the transactions contemplated by the Transaction Documents illegal
(each party agreeing to use its commercially reasonable efforts to have any such
issued injunction or order lifted).
 
(b)           No statute, rule, regulation, executive order, decree or order of
any kind shall have been enacted, entered, promulgated or enforced by any
Governmental Authority which prohibits the consummation of the transactions
contemplated by the Transaction Documents or has the effect of making the
transactions contemplated by the Transaction Documents illegal.
 
(c)           All representations and warranties of the Seller contained herein
shall be true and correct as of the Closing Date with the same force and effect
as if made on such dates, except to the extent such representations and
warranties are as of another date, in which case, such representations and
warranties shall be true and correct as of such other date.
 

 
5

--------------------------------------------------------------------------------

 

(d)           The Seller shall have performed in all material respects all
obligations and agreements, and complied in all material respects with all
covenants and conditions, contained in this Agreement to be performed or
complied with prior to the Closing Date.
 
(e)           All consents, approvals and other actions by, all notices to any
Person and all notices and filings with all Governmental Authorities that are
required to have been obtained, taken or made to consummate the transactions
contemplated by this Agreement shall have been obtained, undertaken or made,
except for such consents, approvals, notices and filings, the failure to obtain
which would not have a material adverse effect on Condor after giving effect to
the transactions contemplated hereby.
 
(f)           The Settlement Agreement by and among Buyer, Seller, and PEDEVCO
Corp. shall be fully-executed by all parties thereto, and shall be fully
binding, valid and enforceable upon and against the parties thereto.
 
(g)          The Buyer shall have received such other documents as may be
required by this Agreement and as the Buyer or its counsel may reasonably
request in order to document and carry out the transactions contemplated by this
Agreement.
 
11.    General Provisions.
 
11.1.           Fees and Expenses.  Each party shall bear its own costs, fees
and expenses incurred in connection with the transactions contemplated by this
Agreement.
 
11.2.           Publicity.  The Buyer acknowledges that PEDEVCO Corp. will be
required to file a Form 8-K following the Closing and that the Form 8-K rules
require the disclosure of the Buyer’s name in such Form 8-K, a description of
the material terms of the transactions contemplated by this Agreement, and the
Agreement as an exhibit thereto.
 
11.3.           Notices. Notices and correspondence required hereunder shall be
addressed to each party at the address set forth below and may be revised upon
written notice to the other party.  Any communication is given effect hereunder
upon delivery by:  (a) hand, with signed receipt; (b) registered or certified
mail, return receipt requested, postage pre-paid; or (c) email transmission to
the party for which it is intended, with a confirmation of receipt by a delivery
confirmation reply.  Date of delivery is determined as follows: (i) hand
delivery or registered mail shall be deemed given at the time of delivery, and
(ii) email transmission shall be deemed to be given at the time transmission has
been confirmed by a delivery confirmation reply; provided, however, that where
the time of transmission falls outside the normal business hours of the
recipient, delivery shall be deemed to be given at 0900 hours (recipient’s local
time) on the next business day at the location of receipt.
 
If to the Seller:
Pacific Energy Development Corp.
4125 Blackhawk Plaza Circle, Suite 201
Danville, California  94506
Tel:  (855) 733-3826
Fax:  (925) 403-0703
Attention:  General Counsel and Chief Financial Officer
       
If to the Buyer:
MIE Jurassic Energy Corporation
Suite 1501, Block C, Grand Palace
5 Hui Zhong Road, Chaoyang District,
Beijing 100101 P.R. China
Fax:  86-10-51238223
Email:  harper@mienergy.us


 
6

--------------------------------------------------------------------------------

 


With a copy to :
Jones Walker, LLP
10001 Woodloch Forest Drive
The Woodlands, TX 77380
Attn:  Steve Miller
Email:  smiller@joneswalker.com



11.4.           Amendment.  This Agreement may not be amended except by an
instrument in writing signed by each of the parties hereto.
 
11.5.           Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible.
 
11.6.           Entire Agreement.  This Agreement and the agreements referred to
herein constitute the entire agreement, and supersede all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and thereof.
 
11.7.           No Assignment.  This Agreement shall not be assigned by any
party hereto, whether by operation of law or otherwise, and any such assignment
shall be null and void, unless the non-assigning party consents to such
assignment in writing; provided that the Buyer may, without the consent of the
Seller assign this Agreement to an Affiliate of the Buyer.
 
11.8.           Headings.  Headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
 
11.9.           Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
11.10.          Gender and Number.  Where appropriate, the masculine gender
shall be deemed to include the feminine, the feminine gender shall be deemed to
include the masculine, the singular number shall be deemed to include the
plural, and the plural number shall be deemed to include the singular.
 

 
7

--------------------------------------------------------------------------------

 

11.11.           Counterparts.  Any document generated by the Parties with
respect to this Agreement, including this Agreement, may be imaged and stored
electronically (“Imaged Documents”).  Imaged Documents may be introduced as
evidence in any proceeding as if such were original business records and neither
party shall contest the admissibility of Imaged Documents as evidence in any
proceeding.  This Agreement may be executed in counterparts, whether by
facsimile, portable document format or otherwise, each of which shall be deemed
to be an original, but all of which together shall constitute one agreement.
 






-Signature Page Follows-

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.
 

 
PACIFIC ENERGY DEVELOPMENT CORP.
         
By:  /s/Frank C. Ingriselli                               
 
Name:  Frank C. Ingriselli
 
Title:    Chief Executive Officer
     
MIE JURASSIC ENERGY CORPORATION
         
By:  /s/Andrew Harper                                      
 
Name:  Andrew Harper
 
Title:    Chief Executive Officer




 
Membership Interest Purchase Agreement 

--------------------------------------------------------------------------------

 

Disclosure Schedules


Schedule 3.9 Insurance


Coverage
Insurer
Policy #
Policy Period
Limits/Deductibles
Other
Control of Well
Travelers
81M03641
4/23/14 – 4/23/15
$10,000,000 combined single limit
$1,000,000 care, custody and control
$100,000 retention
Commercial General Liability, Auto, Umbrella
Travelers
15N59944
4/23/14 – 4/23/15
$2,000,000 general aggregate limit
$1,000,000 completed operations, personal injury
$100,000 premises
$5,000 medical expenses
$1,000,000 auto
$10,000,000 umbrella
                         



Schedule 3.10  Employee


Liu Jing – November 15, 2012 to November 18, 2013

 
 
10 

--------------------------------------------------------------------------------